NONPRECEDENTIAL  DISPOSITION  
                        To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1  

  
  

                    United States Court of Appeals
                                     For  the  Seventh  Circuit  
                                     Chicago,  Illinois  60604  
                                  Submitted  November  10,  2016*  
                                   Decided  November  14,  2016  
  
  
                                                    Before  
  
                              RICHARD  A.  POSNER,  Circuit  Judge  
  
                              FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                              DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  16-­‐‑3041                                                                Appeal  from  the  United  
                                                                               States  District  Court  for  
SANDRA  RIEDERER,  
                                                                               the  Eastern  District  of  
   Plaintiff-­‐‑Appellee,  
                                                                               Wisconsin.  
           v.  
                                                                               No.  15-­‐‑C-­‐‑1292  
UNITED  HEALTHCARE  SERVICES,  INC.,                                           William  C.  Griesbach,  
   Defendant-­‐‑Appellant.                                                     Chief  Judge.  
  
  
  
                                                     Order  
  
    Sandra  Riederer  brought  this  suit  as  a  class  action  on  behalf  of  persons  
employed  by  United  Healthcare,  which  asked  the  district  court  to  refer  the  
proceeding  to  a  series  of  arbitrations,  one  for  each  employee.  The  district  court  
denied  this  motion,  observing  that  Lewis  v.  Epic  Systems  Corp.,  823  F.3d  1147  (7th  

*  We  have  unanimously  agreed  to  decide  the  case  without  argument  because  the  briefs  and  
record  adequately  present  the  facts  and  legal  arguments,  and  argument  would  not  significantly  
aid  the  court.  See  Fed.  R.  App.  P.  34(a)(2)(C).  
No.  16-­‐‑3041                                                                             Page  2  
  
  
Cir.  2016),  held  invalid  a  contractual  waiver  of  employees’  opportunity  to  
proceed  collectively.  United  immediately  appealed  on  the  authority  of  9  U.S.C.  
§16(a).  It  concedes  that  Lewis  is  dispositive  but  contends  that  it  is  wrongly  
decided  and  asks  us  to  overrule  it.  Yet  Lewis  was  circulated  before  release  to  all  
active  judges  under  Circuit  Rule  40(e),  and  none  favored  a  hearing  en  banc.  
There  is  an  entrenched  conflict  among  the  circuits  on  the  question  in  Lewis,  and  
this  court’s  reconsideration  could  not  spare  the  Supreme  Court  the  need  to  
resolve  the  conflict.  Multiple  petitions  for  certiorari  in  cases  presenting  this  
question  are  pending  before  the  Supreme  Court.  That  is  the  right  forum  for  
United’s  arguments.  
  
                                                                                       AFFIRMED